                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

BMO HARRIS BANK N.A.                                                             PLAINTIFF


v.                                   Case No. 4:17-cv-4096


UNIQUE FREIGHT SYSTEMS, INC.
and KENNETH DOUGAN                                                           DEFENDANTS

                                          JUDGMENT
       Pursuant to the reasons set forth in the Memorandum Opinion in this case of even date,

BMO Harris Bank N.A.’s (BHB) Motion for Summary Judgement (ECF No. 9) should be and

hereby is GRANTED. Accordingly, the Court awards BHB $578,835.25 in compensatory

damages as well as any additional applicable interest.

       IT IS SO ORDERED, this 11th day of December, 2018.

                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         United States District Judge
